Fourth Court of Appeals
                                    San Antonio, Texas
                                         March 29, 2021

                                       No. 04-19-00575-CV

                   IN THE ESTATE OF CARLOS AGUILAR, DECEASED,

                     From the County Court at Law No 2, Webb County, Texas
                              Trial Court No. 2012-PB4-000048-L2
                           Honorable Victor Villarreal, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

         On March 26, 2021, the parties filed a “Joint Motion Pursuant to Settlement” in which
they assert they settled the dispute that is the subject of this appeal and they filed an Agreed
Order with the probate court. The parties ask this court to abate the appeal, remand the cause to
the trial court to effectuate the agreement, and order each party to bear their own costs of appeal.
The motion is GRANTED IN PART and DENIED IN PART.

       This cause is REMANDED to the trial court to allow the court to effectuate the parties’
agreement as reflected in their executed Agree Order. This appeal is ABATED pending further
order of this court. The parties are ordered to file, no later than April 28, 2021, (1) a motion to
dismiss this appeal in compliance with Texas Rule of Appellate Procedure 42.1 or (2) a letter
informing this court of the status of the case before the trial court.

        The parties’ request to order costs assessed against the party that incurred them is
DENIED without prejudice to the parties requesting the same relief upon dismissal of this
appeal.


           It is so ORDERED March 29, 2021.
                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT